Citation Nr: 1717014	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 2013, for the award of service connection for tinnitus.

2. Entitlement to an effective date prior to September 10, 2013, for the award of service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disability, diagnosed as depressive disorder with anxious distress features, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The August 2014 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 40 percent rating and granted entitlement to service connection for tinnitus and assigned a 10 percent rating, both ratings effective from September 10, 2013.  A notice of disagreement with the assigned disability rating for bilateral hearing loss and the assigned effective dates for both of these issues was received in September 2014, a statement of the case was issued in March 2016, and a substantive appeal was received in March 2016.

The August 2014 rating decision also denied entitlement to service connection for an acquired psychiatric disability, hypertension, COPD, and a prostate condition.  A notice of disagreement was received in September 2014, a statement of the case was issued in March 2016, and a substantive appeal was received in March 2016.

The Board notes that, in the course of this appeal, the Veteran's accredited representative has sent in two requests for 90-day extensions in order to submit additional evidence.  In October 2016, two days following his submission of the second request, the Veteran's representative submitted all of the remaining evidence he had been intending to submit, waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ), and requested that this case be sent to the Board for adjudication.

In March 2017, the Veteran and his representative were erroneously sent a letter notifying them that their extension request had been granted and giving them 90 days from the date of the letter to submit additional evidence.  Given that the representative has clearly stated that he has no remaining evidence to submit and requesting Board adjudication of this claim, combined with the fact that this claim has been advanced on the Board's docket, the Board finds that adjudicating this case before the expiration of the 90-day period is appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO received the Veteran's claim of entitlement to service connection for tinnitus on September 10, 2013, and no earlier claim is either alleged or demonstrated by the record.

2.  The RO received the Veteran's claim of entitlement to service connection for bilateral hearing loss on September 10, 2013, and no earlier claim is either alleged or demonstrated by the record.

3.  The Veteran's bilateral hearing loss has manifested by no more than Level VII hearing impairment in the right ear and no more than Level VIII hearing impairment in the left ear.


4.  The Veteran's acquired psychiatric disability, diagnosed as depressive disorder with anxious distress features, is proximately due to or the result of his service-connected gastroesophageal reflux disease (GERD), bilateral hearing loss, and tinnitus.

5.  The Veteran's hypertension is proximately due to or the result of his service-connected psychiatric disability.

6.  The Veteran does not have a COPD diagnosis for VA purposes.

7.  The Veteran does not have a prostate condition diagnosis for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 10, 2013, for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to September 10, 2013, for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an initial disability rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for an acquired psychiatric disability, diagnosed as depressive disorder with anxious distress features, on a secondary basis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for hypertension on a secondary basis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  COPD was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  A prostate condition was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A .  

I.  Earlier Effective Date

The Veteran has claimed entitlement to an effective date prior to September 10, 2013, for the grant of service connection for bilateral hearing loss and tinnitus.  The basis for his seeking of these benefits is unclear, as the Veteran has not set forth any contentions as to why he believes these claims should be granted.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were received by VA on September 10, 2013.  Entitlement to service connection for both of these disabilities arose prior to September 10, 2013.  The Veteran does not allege that he filed earlier claims for either of these issues, and there is no document in the claims file itself reflecting that he had filed earlier claims for either of these issues.  Specifically, there is no formal claims form of record that mentions either bilateral hearing loss or tinnitus, and there is no earlier document of record on which an informal claim for either of these disabilities may be found.  In light of the above, the Board finds that entitlement to an effective date prior to September 10, 2013, for the grants of service connection for bilateral hearing loss and tinnitus is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, the claims are not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claims must be denied.

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to an initial rating in excess of 40 percent for bilateral hearing loss, effective September 10, 2013.  This rating is assigned under 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100 (2016).

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Level I indicates essentially normal acuity, while Level XI indicates profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and much include a controlled speech discrimination test (Maryland CNC) and a puretone test.  For each ear, the percent of speech discrimination and the puretone threshold average (which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four) are combined on Table VI to produce a Roman numeral designation.  See 38 C.F.R. § 4.85.  The Roman numeral designations for hearing impairment of each ear are combined on Table VII to determine the percentage evaluation.

If impaired hearing is service-connected in only one ear, as in the case at hand, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2016).

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA examination in connection with this claim in June 2014.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
65
60
65
LEFT
45
60
65
50
60

The puretone threshold average was 65 decibels in the right ear and 58.75 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 56 percent in the right ear and 48 percent in the left ear.  In terms of functional impairment, the Veteran noted that he plays the television too loudly and that people have to repeat what they say to him.  The above audiological findings show Level VII hearing impairment in the right ear and Level VIII hearing impairment in the left ear under Table VI.  Under Table VII, these findings warrant a rating of 40 percent.

The Board notes that there is an exceptional pattern of hearing impairment in the right ear pursuant to 38 C.F.R. § 4.86(a).  When applied to Table VIA, a right ear hearing impairment of Level V results.  Because this rating is lower than the rating of Level VII that has been assigned under the conventional rating criteria of Table VI, the Board will use the findings from Table VI to rate this Veteran's hearing loss.   

Because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to an initial disability rating in excess of 40 percent at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an initial rating in excess of 40 percent for bilateral hearing loss is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Acquired Psychiatric Disability

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability.  This disability has been diagnosed as depressive disorder with anxious distress features.  In a September 2016 opinion, a private psychologist opined that this disability is more likely than not caused by his service-connected GERD, bilateral hearing loss, and tinnitus.  In his rationale, he cited relevant scholarly research in noting that "[d]epression and depression treatment are highly prevalent, especially among veterans with comorbid medical conditions which include gastroesophageal reflux disease (GERD)/peptic ulcer, cardiovascular/ cerebrovascular disease and arthritis."  Among the factors in this phenomenon is that many veterans developed psychiatric disabilities that are related to co-occurring physical injuries and other medical conditions, and that problems with daily, social, and work life may be more pronounced for depression patients with coexisting chronic physical conditions.    

He also noted that "[r]esearchers have also found out a strong association between tinnitus and bilateral hearing loss to be a strong predictor of mental illness."  He noted that sufferers of tinnitus and bilateral hearing loss often gave reports of associated co-morbidities, and many complained of impairment in lifestyle, emotional difficulties, sleep deprivation, migraine headaches, hindrance with work and social life, and general decrease in health status.  They also often present with significant symptoms of non-tolerance of tinnitus, which can drastically interfere with social, daily living, and work life.  

The psychologist stated that, according to evidence-based research, the Veteran would more likely than not have long-lasting, severe, ongoing, functional impairments in daily living, social and occupational activities due to chronic and debilitating depressive disorder with anxious distress features caused by his extensive medical problems.  

A September 2016 opinion from another physician notes that the conclusions of the psychologist are supported by a June 2012 VA esophageal conditions examination report, which noted that the "veteran's difficulty in swallowing and his reflux symptoms constitute his primary focus in each day's activities."

The Board finds that the above opinions are highly probative to the matter at hand, as they were written by medical professionals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  They are based on interview and physical examination of the Veteran and review of the record.  The resulting etiology opinions provide a thorough rationale that cites heavily to and substantively discusses pertinent medical research.  For these reasons, the September 2016 medical opinions are highly probative in this case.

There are no contrary opinions of record.  Therefore, the Board finds that entitlement to service connection for an acquired psychiatric disability, diagnosed as depressive disorder with anxious distress features, is warranted.

B.  Hypertension

The Veteran has claimed entitlement to service connection for hypertension.  The September 2016 opinion referenced above (the one that was not authored by the psychologist), opines that the Veteran's hypertension is more likely than not caused and permanently aggravated by his depressive disorder with anxious distress features.  As a rationale, the physician cited a 1997 study showing that the associations between anxiety and hypertension and between depression and hypertension were consistent in individuals who had intermediate anxiety or depression symptom scores.  He noted that this association was found even after adjustment for demographic and health-risk characteristics were increased for adult individuals regardless of age or ethnicity.

For the same reasons as described above, the Board finds that the September 2016 opinion is highly probative to the matter at hand, as it was written by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  He based his opinion on interview and physical examination of the Veteran and review of the record.  The resulting etiology opinion provides a thorough rationale that cites heavily to and substantively discusses pertinent medical research.  For these reasons, the September 2016 medical opinion is highly probative in this case.

Again, there are no contrary opinions of record.  Therefore, the Board finds that entitlement to service connection for hypertension as secondary to a service-connected  acquired psychiatric disability, diagnosed as depressive disorder with anxious distress features, is warranted.

C.  COPD and Prostate Condition

The Veteran has also claimed entitlement to service connection for COPD and a prostate condition.  Thorough review of the Veteran's VA and private medical records, however, reflects that the Veteran has not been diagnosed with either a pulmonary condition (including, but not limited to, COPD) or a prostate condition.  Nor has the Veteran made any specific statements concerning such diagnoses.    

The Board acknowledges that, by advancing this claim, the Veteran himself believes that he has a current COPD and prostate disabilities.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, the Veteran does not possess the necessary medical expertise to diagnose COPD or a prostate condition.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current diagnosis of COPD or a prostate condition, service connection cannot be granted.  

As the preponderance of the evidence is against the Veteran's claims, the claims are not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for COPD or a prostate condition is not warranted.
                                                                                                       
(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to September 10, 2013, for the award of service connection for tinnitus is denied.

Entitlement to an effective date prior to September 10, 2013, for the award of service connection for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disability, diagnosed as depressive disorder with anxious distress features, as secondary to service-connected disabilities, is granted.

Entitlement to service connection for hypertension as secondary to service-connected disabilities, is granted.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a prostate condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


